Title: To Alexander Hamilton from Aaron Ogden, 8 April 1800
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir
            Elizabeth Town April 8. 1800
          
          Permit me to solicit your application for some promotions in the 11th. regiment—Should the gentlemen, in whose behalf I address you, be disappointed in their expectations, I apprehend, that they may feel themselves destitute of that hope of advancement, which was an inducement for their entering into service, and an incitement, for the zealous discharge of its duties.
          The following is the order of the promotions which are due,
          Second Lieutenant William Piatt, to be a first Lieutenant vice Thomas Reading Resigned. First Lieutenant Samuel Ervine to be a Captain vice Robert Hunt resigned—First Lieutenant George M. Ogden to be a Captain vice Walter R. Cole resigned—Second Lieutenant Henry Drake to be a first Lieutenant vice Samuel Ervine promoted—Second Lieutenant Thomas Bulman to be a first Lieutenant vice George M. Ogden promoted.
          This measure is the more necessary, as three gentlemen have already been appointed second Lieutenants in the regiment since the first arrangement of its Officers, in consequence of the above mentioned resignations and that of second Lieutenant Ried, so that in fact, we have now twelve second Lieutenants.
          Should the above promotions, take place, there will be a vacancy for a second Lieutenant, which would be well filled, by Mr Josiah Wright, who has heretofore received the appointment of a Cadet, in the regiment. This gentleman has been very active and meritorious in his station and has performed the several duties which have been assigned to him to the great satisfaction of the Officers of the regiment, who will be all much gratified by the appointment, and suffer me to add that his good conduct has been such, that I shall feel a peculiar pleasure from the success of this application in his favor.
          With the most respectful attachment I have the honor to be, your most obedient servant
          
            Aaron Ogden
          
          Major General Alexander Hamilton.
        